Exhibit 10.42
AMENDMENT TO SENIOR SUBORDINATED NOTE
THIS AMENDMENT (the “Amendment”), dated as of this 28th day of September, 2009
by and between CAPTERRA FINANCIAL GROUP, INC., formerly know as ACROSS AMERICA
REAL ESTATE CORP., a Colorado corporation, having an office at 1440 Blake
Street, Denver, Colorado 80202 (“Maker”) and BOCO INVESTMENTS, LLC, a Colorado
limited liability company, having an office at 103 West Mountain Ave., Fort
Collins, Colorado 80524 (“Holder”).
WITNESSETH:
WHEREAS, Maker has executed and delivered to Holder a Senior Subordinated Note
and a Senior Subordinated Revolving Note dated September 28, 2006(the “Notes”)
to evidence Maker’s indebtedness to Holder in the principal amount of Seven
Million Dollars ($7,000,000.00); and
WHEREAS, Maker and Holder amended such Senior Subordinated Note and Senior
Subordinated Revolving Note (“Amendment No. 1”) on May 7, 2007 to further
subordinate the Note to a credit facility to be extended to Maker by United
Western Bank and otherwise modify certain terms and provisions of the Note; and
WHEREAS, Maker and Holder amended such Senior Subordinated Note and Senior
Subordinated Revolving Note (“Amendment No. 2”) on August 10, 2007 to waive a
negative covenant which listed an “Event of Default” under the Note as a net
loss under GAAP of greater than $1,000,000 in any calendar quarter; and
WHEREAS, Maker and Holder amended such Senior Subordinated Note and Senior
Subordinated Revolving Note (“Amendment No. 3”) on June 4, 2008 to include in
the definition of “Senior Debt “ the indebtedness to Holder under that certain
Senior Subordinated Note with Holder dated June 4, 2008; and
WHEREAS, Maker and Holder wish to further amend, clarify and define certain
terms and provisions of the Note;
NOW, THEREFORE, in consideration of the premises set forth herein above, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound, the parties hereto do hereby
mutually and expressly understand and agree as follows:
1. Maturity Date. Notwithstanding any other provision in the Note, the maturity
date of this Note shall be September 28, 2012.

 

 



--------------------------------------------------------------------------------



 



2. Representations and Warranties. Maker hereby represents and warrants, and
Holder hereby acknowledges and agrees, that (a) no default has occurred under
the Note, (b) except as provided herein, the Note has not been modified or
amended, and (c) the execution and delivery of this Agreement has been duly
authorized by all necessary action of the parties hereto.
3. Interest Payments. Maker and Holder hereby agree that, beginning with the
interest payment due September 30, 2009, accrued interest will be paid in the
common stock of Maker on a quarterly basis through December 31, 2010. The common
stock will be priced at the average closing price of the Maker’s common stock
during that quarter.
4. Ratification. Except as modified by this Amendment, all of the terms of the
Note are ratified and reaffirmed and remain in full force and effect.
5. Binding Provisions. The terms and conditions of this Amendment shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and assigns.
6. Governing Law. The terms and conditions of this Amendment shall be governed
by the applicable laws of the State of Colorado.
IN WITNESS WHEREOF the parties hereto have each caused this Amendment to be
executed by their respective duly authorized representatives, as of the day and
year first above written.

            MAKER:



CAPTERRA FINANCIAL GROUP, INC., formerly know as ACROSS AMERICA REAL ESTATE
CORP., a Colorado corporation
      By:   /s/  James W. Creamer III       James W. Creamer III, President     
          HOLDER:



BOCO INVESTMENTS, LLC, a Colorado limited liability company
      By:   /s/  Joseph C. Zimlich       Name:   Joseph C. Zimlich      
Title:   President of Managing Member    

 

 